Citation Nr: 1741575	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-31 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel







INTRODUCTION

The Veteran had active service from May 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  In his October 2013 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for October 2016.  However, the Veteran failed to appear for the scheduled hearing and did not request that it be rescheduled.  The Board therefore considers the Veteran's request for a Board hearing to be withdrawn.

In this decision, the Board is denying service connection for a left knee condition.


FINDING OF FACT

The evidence does not rise to equipoise linking the Veteran's service and his current left knee condition.


CONCLUSION OF LAW

The criteria for service connection for a left knee condition are not met.
38 U.S.C.A. §§ 1101, 1131, 1132, 1133, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board acknowledges that the Veteran has not been provided a VA examination.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Here, the Board notes that the Veteran's service records do not include an in-service left knee injury or any left knee issues whatsoever; rather, they show right knee problems.  In addition, the left knee condition was not reported for almost 40 years after separation from service, medical records are silent as to chronic symptomatology and there is a lack of an assertion of continuity of symptoms since service.  Accordingly, there is no indication of a link between this evidence and service and the Board finds that a VA examination is not necessary to determine the nature and etiology of this disability.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  The Board may, however, consider a lack of contemporaneous medical evidence and the lapse of time in recollecting events attested to as factors in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his current left knee condition had its onset in service.  Specifically, he contends that he injured his knee in a fight at Ft. Sill, Oklahoma, when he was thrown "down pretty hard on the ground and threw [his] knee out of place." He noted that the left leg is now curved to the left and not straight.  The medical evidence he submitted includes a left knee MRI that shows "degenerative changes w/probable degenerative tear of post horn medial meniscus.  Subcutaneous edema w/a small knee joint inflammation."  The Veteran cited post-service neurological difficulties as an obstacle to providing more information regarding the claimed in-service injury.  However, the contemporaneous medical evidence contradicts the Veteran's assertions.  

A left knee condition was not present during the Veteran's active duty or manifest to a compensable degree within the first post-service year.  The Veteran's STRs are silent for mention of a left knee issue, and his medical examination was normal in all pertinent respects on separation from service in January 1973.  Moreover, though he noted a "'trick' or locked knee" on his separation Report of Medical History, this likely refers to his right knee, for which the STRs have numerous notations.  Given the numerous STRs regarding right knee issues (and other physical ailments), it would be expected that there would be an indication of left knee issues if the Veteran suffered from them during service.  Thus, the Board finds that there is sufficient foundation to infer from the silence in the Veteran's apparently complete service records that he did not have left knee problems during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  The post-service record on appeal is similarly negative for complaints or findings of a left knee condition within the first post-service year or, indeed, for many years thereafter.

The Veteran has not asserted a continuity of symptomatology since service.  Even if the Board were to accept the Veteran's statements as evidence of continuity of symptomatology from soon after service, the weight of the evidence does not support that the left knee condition is related to the Veteran's service.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, the evidence supporting the claim does not rise to the level of equipoise.  See 38 U.S.C.A. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility).
ORDER

Service connection for a left knee condition is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


